                 Case 18-31706-lkg        Doc 44      Filed 11/13/20     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

In re:                                                      Case No. 18-31706
         Gary M Lager
         Constance S Lager
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Russell Simon, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/27/2018.

         2) The plan was confirmed on 02/21/2019.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/19/2020.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/30/2020.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $40,169.37.

         10) Amount of unsecured claims discharged without payment: $4,146.72.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
                   Case 18-31706-lkg                  Doc 44     Filed 11/13/20          Page 2 of 3




Receipts:

          Total paid by or on behalf of the debtor                       $39,559.00
          Less amount refunded to debtor                                  $2,731.36

NET RECEIPTS:                                                                                              $36,827.64


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                            $4,470.00
    Court Costs                                                                          $0.00
    Trustee Expenses & Compensation                                                  $2,490.31
    Other                                                                               $85.50
TOTAL EXPENSES OF ADMINISTRATION:                                                                            $7,045.81

Attorney fees paid and disclosed by debtor:                              $30.00


Scheduled Creditors:
Creditor                                                  Claim         Claim            Claim       Principal      Int.
Name                                          Class     Scheduled      Asserted         Allowed        Paid         Paid
Americollect                              Unsecured           576.82           NA              NA            0.00       0.00
APRIA HEALTHCARE LLC                      Unsecured            30.45         42.21           42.21          42.21       0.00
AT&T                                      Unsecured           548.30           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE                  Secured           6,811.10      6,495.62        6,495.62      6,495.62     309.16
CLINTON COUNTY RURAL HEALTH               Unsecured           101.96        907.47          907.47        907.47        0.00
CONSUMER PORTFOLIO SERVICES IN            Secured         14,775.18     15,241.61        15,241.61     15,241.61     725.43
DITECH FINANCIAL LLC                      Unsecured       52,544.11           0.00            0.00           0.00       0.00
DITECH FINANCIAL LLC                      Secured         12,000.00            NA              NA            0.00       0.00
DITECH FINANCIAL LLC                      Secured             755.29           NA              NA            0.00       0.00
H&R accounts                              Unsecured           150.00           NA              NA            0.00       0.00
HEIGHTS FINANCE CORPORATION               Unsecured        1,210.00       1,240.00        1,240.00      1,240.00        0.00
Hospital Sisters Health Systems           Unsecured           306.50           NA              NA            0.00       0.00
HSHS Division Southern Illinois           Unsecured        1,551.89            NA              NA            0.00       0.00
HSHS Medical Group                        Unsecured           425.84           NA              NA            0.00       0.00
HSHS St. Joseph's Hospital Breese         Unsecured           547.37           NA              NA            0.00       0.00
Prairie Cardiovascular Consultants, Ltd   Unsecured            40.00           NA              NA            0.00       0.00
SFC OF ILLINOIS LLC DBA SECURITY          Unsecured        2,170.00         348.66          348.66        348.66        0.00
SFC OF ILLINOIS LLC DBA SECURITY          Unsecured              NA       1,711.57        1,711.57      1,711.57        0.00
WORLD FINANCE CORPORATION                 Unsecured        4,150.00       2,760.10        2,760.10      2,760.10        0.00




UST Form 101-13-FR-S (9/1/2009)
                 Case 18-31706-lkg          Doc 44      Filed 11/13/20      Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                            $21,737.23        $21,737.23          $1,034.59
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                           $21,737.23        $21,737.23          $1,034.59

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00            $0.00
        Domestic Support Ongoing                                $0.00               $0.00            $0.00
        All Other Priority                                      $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                                $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                               $7,010.01          $7,010.01              $0.00


Disbursements:

         Expenses of Administration                             $7,045.81
         Disbursements to Creditors                            $29,781.83

TOTAL DISBURSEMENTS :                                                                       $36,827.64


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2020                             By:/s/ Russell Simon
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
